871 F.2d 1089
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Patric L. BOLES, Defendant-Appellant.
No. 88-1607.
United States Court of Appeals, Sixth Circuit.
March 28, 1989.

1
Before BOYCE F. MARTIN, Jr. and MILBURN, Circuit Judges, and JOHN D. HOLSCHUH, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Defendant Boles filed an action for reduction of sentence under Fed.R.Crim.P. 35(b).  The sentences were imposed when Boles plead guilty to one count of conspiracy to import a prohibited drug, 21 U.S.C. Secs. 963, 952(a), and one count of making false declarations to a grand jury, 18 U.S.C. Sec. 1623.  The district court denied the reduction sought.


4
Upon consideration, we find the record supports the district court's decision.  The heart of Boles' motion is the contention that there was a factual inaccuracy in the government's sentencing memorandum, that this inaccuracy became part of the presentence report, and that Boles was denied due process when he was not permitted to challenge this inaccuracy under Fed.R.Crim.P. 32(c)(3)(D).  We believe the district court correctly applied Rule 32.


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable John D. Holschuh, U.S. District Judge for the Southern District of Ohio, sitting by designation